May I
start by joining previous speakers in offering, on behalf
of the Congolese delegation, warm congratulations to
Mr. Harri Holkeri on his election to the presidency of
this Millennium General Assembly, as well as to the
members of his Bureau. He can be sure that the
Congolese delegation is ready and willing to help him
accomplish his important and delicate task.
I should also like to pay homage to his
predecessor, Mr. Theo-Ben Gurirab, Minister for
Foreign Affairs of the Republic of Namibia, for the
skill and wisdom with which he carried out his
mission.
Finally, I should also like to commend Secretary-
General Kofi Annan for his devotion and efficiency as
he leads our Organization.
The Millennium Summit, that great historic
gathering, provided the leaders of the planet with an
opportunity to debate at the highest level the burning
issues of the dawn of the twenty-first century. The
heads of State and Government examined the report of
the Secretary-General on the role of the United Nations
in the twenty-first century, and this led to wise and
relevant decisions, which we should welcome. It is now
up to us to do our utmost to ensure that the conclusions
of that report will be translated into action.
The reform of the United Nations, the
management of globalization, the preservation of the
environment, the promotion and protection of human
rights, peacekeeping and international security are
among the challenges facing humanity, today more
than ever before. The reform of the United Nations is
of course essential. After more than half a century of
existence, our Organization must take account of the
will of all Member States to participate in the
management of the world's affairs. The United Nations
must therefore undergo the transformations required in
order to adapt to the requirements of the modern world.
This reform is in our opinion both necessary and
urgent.
With regard to globalization, the question is no
longer whether one is in favour of or against this
phenomenon. Globalization is a concrete reality that is
having an impact on all areas of international relations.
Globalization is under way. However, if it is to produce
all of its intended benefits, it is necessary to take into
account the interests of the developing countries. In
this regard, the question of development assistance,
debt and access to developed country markets must be
envisaged as conditions that will allow more fruitful
and mutually beneficial cooperation between the North
and South.
We are also very much concerned about the
environment. Its preservation and protection have been
at the centre of the concerns of the United Nations
since the world conference in Rio de Janeiro in 1992. It
is of the utmost importance for our shared environment
to be preserved and managed in conformity with the
principles of sustainable development. All of us —
developed countries and developing countries,
Governments and private sector — all of us must agree
to pay the price in a spirit of solidarity in order to
remove any pretext for those who sometimes say they
have no other choice but to degrade the environment.
What is at stake is the indispensable safeguarding of
fauna, flora and, above all, the forests of the
developing countries.
The Congo, an equatorial country, feels a special
responsibility in this area. Our Government has made a
solemn commitment to the sustainable management
and use of our forests. This subject will in fact be the
focal point of a ministerial meeting of the African
Timber Organization, which will take place in
Brazzaville from 9 to 13 October next.
With regard to peacekeeping and international
security, extensive efforts have been deployed by the
United Nations to free humanity of the scourge of war.
And although our successes may be remarkable, they
are far from meeting the expectations of millions of
men, women and children around the world, who await
with anguish. That is why we strongly support the
28

proposals in the Brahimi Report and call for their rapid
implementation. In addition, we follow with interest
and hope the negotiations between the State of Israel
and the Palestinian Authority, and we greatly hope that
these efforts will be crowned with success.
We also welcome the most recent developments
in the Korean Peninsula, all the more so because these
express the will and deep aspiration of the Korean
people, separated by war, to live together in peace. We
also welcome the results achieved in Somalia, thanks to
the mediation of Mr. Ismail Omar Guelleh, President of
the Republic of Djibouti. We welcome this true
renaissance in Somalia and we express our best wishes
for the return of a lasting peace in that fraternal
country.
In Central Africa, determined to strengthen their
operational peacekeeping capacities in the face of
persistent crises and conflicts that are causing
deterioration in the region, the members of the
Economic Community of Central African States have
decided to establish a council for peace and security
(COPAX), whose operational organs will include the
rapid reaction mechanism and the multinational
peacekeeping force. Above and beyond its preventive
mission, COPAX is also a response to the Secretary-
General's call for reserve forces. It is important for the
international community to contribute to the proper
functioning of this sub-regional mechanism for
preventive purposes and for managing and settling
conflicts in this region of the world, which is the victim
of murderous, devastating wars. We would like to take
this solemn occasion to express our desire to be fully
associated in the search for solutions to the problems of
concern to us.
Our daily experience — one shared with
others — of the consequences of conflicts with
neighbours fully justifies this concern; we want to
eliminate the sources of conflicts with our neighbours.
That is why, whenever it is necessary, the Congo does
its utmost to dispel any misunderstandings and to
strengthen the links of brotherhood and cooperative
relationships with its neighbours.
Here, I must draw the attention of the
international community to the humanitarian drama
that is under way in the north-eastern part of our
country as the result of the massive influx of refugees
and displaced persons fleeing the renewed fighting in
the Democratic Republic of Congo, a country with
which we share approximately 2,000 kilometres of
border. Given the seriousness of this situation, the
Government of the Republic of Congo would like to
renew its call for robust assistance for the populations
in distress, who have virtually been forgotten by the
international community.
As the Assembly knows, my country, the
Republic of Congo, has also been shaken by internal
conflict. I should like to assure the Assembly that we
have re-established peace after the signature of the
ceasefire agreements and the agreements to cease
hostilities last year, thanks to the mediation of El Hadj
Omar Bongo, President of the Republic of Gabon.
Once again, we should like to express our sincere
gratitude to him.
Since then, the Congo has turned its face towards
the future. The future for us means the consolidation of
this peace, national reconciliation, the rebuilding of our
country and relaunching the process of
democratization. That is why, starting in September of
this year, as proscribed by the President of the
Republic, Mr. Denis Sassou Nguesso, the Government
of the Congo has undertaken a mission to carry out the
broadest possible consultations on a draft constitution
to be submitted to our transitional Parliament in March
2001. Its adoption will open the way to a constitutional
referendum and general elections.
Similarly, in the framework of the reconstruction
of our country, we have just adopted an interim post-
conflict programme for the period 2000-2002. Its
implementation requires the mobilization of significant
financial resources, and the support of the international
community is indispensable for this purpose.
We can never reiterate enough that our
Organization has demonstrated its utility. Its reform,
which is today unavoidable if we are to make it more
credible in a world which is undergoing constant
change and which will be changed profoundly by
globalization, is absolutely necessary. We must have
very strong political will to fight against poverty,
ignorance, illness, injustice and violence, as well as the
degradation and destruction of our planet. This is the
only way to guarantee the credibility of the United
Nations to the peoples of the United Nations.
May the commitments made at the Millennium
Summit guide our daily actions, so that the role of the
United Nations will indeed be strengthened over the
coming century for the well-being of all of humanity.
29



